TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 13, 2019



                                      NO. 03-19-00400-CV


                        The City of Austin d/b/a Austin Energy, Appellant

                                                v.

                      Maria Del Rosario Membreno Lopez as Next Friend of
                           Jaime Antonio Membreno Lopez, Appellee




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES TRIANA, SMITH, AND SHANNON
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SHANNON




This is an appeal from the order signed by the trial court on June 11, 2019. The City of Austin

d/b/a Austin Energy has filed a motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.